IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40352
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS SERRATO-BELMONTEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-R-1227-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Luis Serrato-Belmontez appeals his guilty–plea

conviction and sentence, arising out of his having been found in

the United States after having been “denied admission, excluded,

deported, or removed” in violation of 8 U.S.C. § 1326.

     Serrato-Belmontez contends his indictment was

unconstitutionally vague because it failed to charge him with any

mens rea.   Serrato-Belmontez concedes that his argument is

foreclosed by this court’s precedent in United States v. Guzman-

Ocampo, 236 F.3d 233, 236 (5th Cir. 2000), cert. denied, 121 S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40352
                               -2-

Ct. 2600 (2001), and United States v. Berrios-Centeno, 250 F.3d
294, 299-300 (5th Cir. 2001), cert. denied, 122 S. Ct. 288

(2001), but he wishes to preserve the argument for review by the

Supreme Court.

     Serrato-Belmontez also claims his prior conviction for

transporting aliens did not constitute an “aggravated felony”

conviction warranting a 16-level increase in his base offense

level under U.S.S.G. § 2L1.2(b)(1)(A).   As Serrato-Belmontez

concedes, this court has already determined that transporting

aliens constitutes an aggravated felony.   See United States v.

Monjaras-Castaneda, 190 F.3d 326, 331 (5th Cir. 1999), cert.

denied, 528 U.S. 1194 (2000).   Serrato-Belmontez seeks only to

preserve the issue for Supreme Court review.

     The judgment of the district court is AFFIRMED.